Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Figures 1, 4 and 5, in the most recently provided amended set of Figures, each include multiple chemical structures that are missing counter ions, an incompleteness issue.  Otherwise the Figures are much improved.   
Applicant’s arguments filed November 5, 2020 have been fully considered but they are not persuasive.  
Applicant has previously supplied amended Figures but additional issues unaddressed have again been noted herein.  Therefore the instant objection has been maintained.  
Claims 2-10, 12-27, 29-51, 54, 56, 58 and 61-76 were previously cancelled, claims 85-86 have been newly cancelled, claims 1, 11, 28, 52, 78. 80 and 87 have been further amended, the Abstract has been amended and new claims 88-89 have been added as per the amendment filed November 5, 2020.  No additional or supplemental Information Disclosure Statements have been filed as of the date of this Office action, following the two (2) previously acknowledged IDS filings by applicant already noted in previous Office actions.    
Claims 1, 11, 28, 52-53, 55, 57, 59-60, 77-84 and 87-89 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  

At page 7, last line, the term “adenenosinemonosulfamate” is a misspelling.  Did applicant intend the term to read as follows: -- adenosine-5’-O-sulfamate --?   
Applicant’s arguments filed November 5, 2020 have been fully considered but they are not persuasive.  
Applicant has argued at page 17 of the instant response that the cited term is correctly spelled.  Examiner respectfully disagrees, noting that the component parts named should include the term -- adenosine --, and the terms “mono” and “sulfamate.”  It is examiner’s view that these names each correctly name and correctly spell the three component parts.  Examiner respectfully requests that applicant amend to correctly name the compound at issue.  
Appropriate correction is required.  
Claims 1, 11, 28, 52-53, 55, 57, 59-60, 77-84 and 87-89 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the adenosine monophosphate analogues including sulfonamide isosters thereof disclosed in claims 52, 53, 55 and 57 and the pharmaceutical compositions thereof, and the medicinal activity against MRSA and M. tuberculosis of compounds disclosed in Figures 4 and 11 (compounds numbered 1 and 2; see page 8 for the complete structure of “OSB-AMS;” aka compound 1), does not reasonably provide enablement for the vast array of other compounds that continue to remain within the still immense genus of instant claim 1 and many claims dependent therefrom, or the alternative medicinal activity of any of these other compounds according to claims 60, 77-80 and 82-87.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  As noted in the introductory paragraph the instant compound claims 1, 11, 28, 52-53, 55, 57 and 59 continues to be directed to an immense array of compounds most of which have not been characterized, and to the medicinal 52 have been tested for medicinal activity.  
B.  The nature of the claimed subject matter:  As noted in the instant introductory paragraph the instant claims are directed to adenosine monophosphate analogues, sulfonamide isosters thereof, and pharmaceutical compositions thereof, and to the administration of these compounds or equivalent pharmaceutical compositions to treat numerous infectious diseases listed generically or specifically in claims 60 and 82-84.   
C.  The state of the prior art:  Only a very few references now of record have been found to be related to the instant claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make adenosine-5’-monophosphate analogues and their sulfonamide isosters, and of how to test them for medicinal activity.  
E.  The level of predictability in the art:  The very large submission of prior art by applicant is noted, but only a few references seem to read on a portion of the instant claimed subject matter.  
F.  The amount of direction provided by the applicant:  The instant disclosure at pages 128-187 is directed to the chemical syntheses of adenosine-5’-monophosphate analogues and their sulfonamide isosters, and disclosure pages 188-194 are directed to medicinally relevant testing data.   
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed November 5, 2020 have been fully considered but they are not persuasive.  
Applicant has argued briefly beginning at page 22 of the instant response that the claims as amended are now fully enabled.  Examiner respectfully disagrees, noting that the above rejection has been amended in response to applicant’s amendments.  The conclusion that the claims remain inadequately enabled is supported by the amended rejection.  As noted in Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)), a patent is granted for work already accomplished and “... is not a hunting license.”  Further narrowing of the claimed subject matter is respectfully requested.
Claims 1 and 28 are objected to because of the following informalities: 
In claim 1 at lines 11, 14 and 15, the circular representation is indefinite and objected to as not being adequately defined in the claim by the term “optionally substituted carbocyclic or optionally substituted heterocyclic ring”, the noted term not having been accompanied by definitions of rings sizes, heteroatoms present, or location of heteroatoms in the ring or rings   Appropriate amendment to redefine this symbol in the claim is respectfully requested.  See also claim 28 wherein the same issue reoccurs.     
Appropriate correction is required.  
Claims 1 and 77-80 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C §112, second paragraph.  
In claim 1 at line 12, the term including the superscript “EWG” is erroneous because the carbon is trivalent, a valence error.  In addition the term “EWG” has not been defined in the claim an incompleteness issue.   Examiner suggest that applicant may have intended the term to mean – Electron Withdrawing Group.”  The definition of “REWG” at line 38 of this claim includes a “chloro” group alternative to produce a substituent with an OH group and Cl bonded to the same carbon, a combination of features that generates a notoriously well known to be highly reactive and unstable structure which can spontaneously decompose to form either a ketone or aldehyde moiety.  Deletion of the alternative “chloro” from line 38 is respectfully requested.  
Applicant’s arguments with respect to claims 1, 11, 28, 52-53, 55, 57, 59-60 and 77-87 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
In claims 77-80, the limitation to mechanisms of activity means that the subject matter being claimed extends beyond the treatment of any specific known microorganism, an indication that the metes and bounds of the claimed subject matter are inadequately defined. 
Applicant’s arguments filed November 5, 2020 have been fully considered but they are not persuasive.  
Beginning at page 19 of the instant response applicant has argued that many different infectious disease vectors rely on a similar internal mechanism referred to as MenE.  Examiner contests applicant’s asserted hypothesis noting that the data provided thus far does not confirm applicant’s hypothesis by the presentation of showing that many disease vectors respond similarly to the claimed active ingredient.  Claims broadly directed like those herein need support beyond a hypothesis, in particular medicinal test data that supports the conclusion that the proposed method of treatment applies to many generically defined disease vector families.  If applicant’s hypothesis is partially or fully correct, then testing in vitro of appropriately selected disease-vector-infected cells in culture may support this hypothesis.  But until such data is made of record herein on a sworn declaration field under 37 CFR §1.132, examiner finds the instant rejection as remaining valid and therefore properly maintained.  As noted in Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)) a patent is granted for work already accomplished and “... is not a hunting license.”  
Claims 1, 11, 28, 52-53, 55, 57, 59-60 and 77-89 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office Action.  
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to  37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
04/21/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600